Citation Nr: 1021503	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  08-11 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia




THE ISSUES

1.  Entitlement to service connection for a claimed low back 
disorder.

2.  Entitlement to an initial compensable rating for the 
service-connected hearing loss.

3.  Entitlement to an initial rating in excess of 30 percent 
for the service-connected posttraumatic stress disorder 
(PTSD).  




REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

D. Daniels, Law Clerk


INTRODUCTION

The Veteran served on active duty from February 1969 to 
September 1970.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 2007 rating decision 
of the RO.  

Subsequently, in a June 2008 rating decision, the RO granted 
service connection for PTSD and assigned a rating of 30 
percent effective on December 23, 2005.  

In a December 2008 rating decision, the RO granted service 
connection for hearing loss and assigned a noncompensable 
rating effective on December 23, 2005. 

The Veteran testified before the undersigned Veterans Law 
Judge in a March 2010 hearing at the RO in Huntington, West 
Virginia.  A copy of the hearing transcript is of record.

During the hearing the Veteran submitted VA medical treatment 
records and a March 2010 Vet Center statement, along with a 
waiver of initial RO jurisdiction.  The Board has accepted 
this additional evidence for inclusion into the record on 
appeal.  See 38 C.F.R. § 20.800.  

As the claim on appeal involves a request for a higher 
initial rating following the grant of service connection, the 
Board has characterized the issue on appeal in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service connected 
disabilities).  

The issue of service connection for tinnitus has been raised 
by the record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction and refers it to the AOJ for appropriate 
action.  

The issue of an initial rating in excess of 30 percent for 
the service-connected PTSD is addressed in the REMAND portion 
of this document and is being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On the record during the March 30, 2010 hearing before 
undersigned Veterans Law Judge, and prior to a promulgation 
of a decision in the appeal, the Veteran withdrew his 
Substantive Appeal as to the claim of service connection for 
a low back disorder.

2.  The service-connected bilateral hearing loss is shown to 
be productive of no worse than level II hearing acuity in the 
right ear or level II hearing acuity on the left.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the Veteran concerning the issue of service connection for a 
low back disorder have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.020, 20.204 (2009).

2.  The criteria for the assignment of an initial compensable 
evaluation for the service-connected bilateral hearing loss 
have not been met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.14, 4.85, 4.86 including Diagnostic 
Code 6100 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn on the record at a hearing or in writing at any 
time before the Board promulgates a decision.  38 C.F.R. § 
20.202, 20.204.  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. 
§ 20.204.

Here, on the record at the March 2010 hearing, the Veteran 
withdrew his Substantive Appeal concerning the appeal of 
service connection for a low back disorder.  38 C.F.R. 
§ 20.204(a)-(b).  See the March 2010 hearing transcript, page 
18.

Hence, there remain no allegations of error of fact or law 
for appellate consideration regarding said claim.  Thus, the 
Board does not have jurisdiction to review this appeal that 
is dismissed without prejudice. 


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

The notice requirements of VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence that may be 
relevant to the claim.  

The Board notes that a "fourth element" of the notice 
requirement requesting the claimant to provide any evidence 
in the claimant's possession that pertains to the claim was 
recently removed from the language of 38 C.F.R. § 
3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).  

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, the degree of disability, and the effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

However, insufficiency in the timing or content of the VCAA 
notice is harmless if the defect is not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).  

Prior to the decision on appeal, In a March 2006 letter, the 
RO advised the Veteran of how disability ratings and 
effective dates are assigned.  Thereafter, in an May 2006 
letter, the Veteran was provided notice regarding what 
information and evidence is needed to substantiate the claim 
for service connection, as well as what information and 
evidence must be submitted by the Veteran, what information 
and evidence will be obtained by VA, and the need to advise 
VA of or submit any further medical evidence that pertained 
to the claims 

The case was thereafter readjudicated in a December 2009 
Supplemental Statement of the Case (SSOC).  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or a 
supplemental statement of the case, is sufficient to cure a 
timing defect).  

The claim for an initial compensable evaluation for hearing 
loss, and an initial evaluation in excess of 30 percent for 
PTSD are downstream issues from the grant of service 
connection, and were initiated via a notice of disagreement.  

Hence, there is no duty to provide any additional notice in 
this case.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Moreover, although the Veteran has not identified or shown 
that any potential errors are prejudicial, the Board finds 
that any arguable lack of full preadjudication notice in this 
appeal has not, in any way, prejudiced the Veteran.  See 
Shinseki v. Sanders, 07-1209 slip op. at 11-12 (April 21, 
2009).  Hence, the Board finds that the VCAA notice 
requirements have been satisfactorily met in this case.  

The Board is also satisfied VA has made reasonable efforts to 
obtain relevant records and evidence, including affording a 
VA examination.  Specifically, the information and evidence 
that has been associated with the claims file includes the 
post service VA treatment records, statements from the 
Veteran's representative, and the Veteran's own statements.  

Additionally, as the Board will discuss, the Veteran was 
provided with a VA audiological examination in November 2008 
and a psychological examination in June 2008.  

The reports of these examinations reflect that the examiners 
reviewed the Veteran's past medical history, recorded his 
current complaints, conducted an appropriate audiological and 
psychological examination and rendered an appropriate 
diagnosis and opinion consistent with the remainder of the 
evidence of record.  

The Board therefore concludes that the examinations are 
adequate for the purposes of this decision.  See 38 C.F.R. § 
4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Veteran and his representative have not 
contended otherwise.  

As discussed, the VCAA provisions have been considered.  The 
Veteran has been specifically notified of the evidence needed 
to substantiate the claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  He was an 
active participant in the claims process and he responded to 
VA's requests for information.  

Any error in the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  See Conway, 353 F.3d at 1374.  As such, there 
is no indication that there is any prejudice to the Veteran 
in considering this matter on the merits.  Id, Dingess, 19 
Vet. App. at 473; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).  


Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. 
§ 3.303.  

If the condition is not "chronic" under 38 C.F.R. § 3.309, 
38 C.F.R. § 3.303(b) provides that service connection may be 
granted where a disease manifests itself in service (or 
within the presumptive period) but is not identified until 
later, and the evidence shows (a) a continuity of related 
symptomatology after discharge and (b) that the present 
condition is related to that symptomatology.  38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  

The veteran need only provide evidence of symptoms, and not 
treatment, to establish continuity of symptomatology.  
Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991)).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  

The Board is obligated under 38 U.S.C.A. § 7104(d) (West 
2002) to analyze the credibility and probative value of all 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 
Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 
(1994).  

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the veteran's favor, and the 
claim should be granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102.  If the preponderance of the evidence is against the 
claim, the claim must be denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


Pertinent Law and Regulations for an Increased (Compensable) 
Rating 

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  

Generally, the degrees of disability specified are considered 
adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2009); see also Esteban v. Brown, 
6 Vet. App. 259, 261(1994).  However, the evaluation of the 
same disability under various diagnoses is to be avoided.  
See 38 C.F.R. § 4.14 (2009); see also Fanning v. Brown, 4 
Vet. App. 225 (1993).

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher rating is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  See 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 C.F.R. § 4.3 
(2009).  

The criteria for evaluating hearing impairment call for the 
consideration of the results of examinations using controlled 
speech discrimination tests (Maryland CNC) together with the 
results of puretone audiometry tests.  38 C.F.R. § 4.85 
(2009).  

These results are then charted on Table VI and Table VII, as 
set out in the Rating Schedule.  In order to establish 
entitlement to a compensable or higher evaluation for hearing 
loss, it must be shown that certain minimum levels of the 
combination of the percentage of speech discrimination loss 
and average puretone decibel loss are met.  

Effective on June 10, 1999, there are two provisions for 
evaluating veterans with exceptional patterns of hearing 
impairment that cannot always be accurately assessed under 
the standards of 38 C.F.R. § 4.85 as discussed.  

These provisions apply when either the puretone threshold at 
each of the four specified frequencies is 55 decibels or 
more, 38 C.F.R. § 4.86(a), or when the puretone threshold is 
30 decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, 38 C.F.R. § 4.86(b).  If either of these 
provisions applies, each ear is evaluated separately.  See 38 
C.F.R. § 4.86.  

Accordingly, the Roman numeral designation for the ear with 
an exceptional pattern of hearing impairment is derived from 
Table VI or VIa, whichever results in the higher numeral; 
moreover, when 38 C.F.R. § 4.86(b) is applicable, the 
assigned numeral is elevated to the next  higher Roman 
numeral.  See id.  

The Board also notes that Table VIa will be used when the 
examiner certifies that the use of the speech discrimination 
test is not appropriate because of language difficulties, 
inconsistent speech discrimination scores, etc.  See 38 
C.F.R. § 4.85(c).  


Compensable Rating for Hearing Loss

At the November 2008 VA examination, the audiometric studies 
revealed puretone thresholds of 20, 25, 30, and 40 decibels 
for the right ear and 20, 25, 35, and 55 decibels for the 
left at 1000, 2000, 3000 and 4000 hertz, respectively.  

The average pure tone threshold in the right ear was 28.75 
and in the left ear was 33.75.  Speech discrimination ability 
was 84 percent in the right ear and 84 percent in the left 
ear.  

The examiner diagnosed that the Veteran had a (normal to mild 
sensorineural) hearing loss for the right ear and (normal to 
moderately-severe sensorineural) hearing loss for the left 
ear.  

The findings on the Veteran's audiometric examination 
correlate to a designation of level II hearing in the right 
ear and level II hearing in the left using either Table VIa 
or Table VI.  Table VII of § 4.85 provides for a no percent 
evaluation under Diagnostic Code 6100 when those levels of 
hearing are demonstrated.  The audiometric findings do not 
meet the criteria for 38 C.F.R. § 4.86(a) or (b) hence, they 
are not for application in this case.  

Consequently, the Veteran does not meet the criteria for a 
compensable rating for the service-connected bilateral 
hearing loss during the period of the appeal.  

The Board has considered the Veteran's assertions that his 
level of hearing loss is more severely disabling and should 
be compensated accordingly.  However, disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

Extraschedular rating consideration for hearing loss 

The Court in Martinak v. Nicholson, 21 Vet. App. 447, 453-4 
(2007) held that a VA audiologist must fully describe the 
functional effects caused by a hearing disability in the 
final report of the examination to facilitate determinations 
regarding extraschedular consideration.  See Martinak, 21 
Vet. App. at 455.  

The Court noted that, unlike the rating schedule for hearing 
loss, 38 C.F.R. § 3.321(b) does not rely exclusively on 
objective test results to determine whether an extraschedular 
rating is warranted.  Id.  

The evidence, specifically the November 2008 VA examination 
and the Veteran's March 2010 hearing testimony, provide some 
insight into the daily effects of the service-connected 
hearing loss.  

In considering the provisions of 38 C.F.R. § 3.321(b)(1), the 
Veteran's disability picture is not shown to be so 
exceptional or unusual as to render impractical the 
application of the established schedular standards and 
warrant referral for an extraschedular discussion.  

Hearing difficulty of the type described in this case is 
contemplated by regular rating criteria in that both the 
average loss in the conversational voice range and the 
discrimination ability are addressed in arriving at the 
assigned rating.  

Moreover, the Veteran has presented no competent evidence of 
an average earning capacity impairment to support the 
assignment of a compensable rating on an extraschedular 
basis.  There also is no showing of factors, such as frequent 
hospitalization or marked interference with employment due to 
the hearing.  

Hence, the Board finds that consideration of an 
extraschedular rating is not indicated in this case.  


ORDER

The appeal as to the issue of service connection for a low 
back disorder is dismissed.

An increased (compensable) rating for the service-connected 
bilateral sensorineural hearing loss is denied   


REMAND

Having reviewed the complete record, the Board finds that 
additional evidentiary development is necessary before this 
case can be adjudicated.   

In a September 2008 Notice of Disagreement, the Veteran 
indicated that his symptoms of PTSD had worsened, adversely 
affecting him to a higher degree than when he was originally 
seen.  

The Veteran was last afforded a VA psychiatric examination in 
June 2008.  A more current psychiatric examination is 
warranted in order to evaluate the severity of the service-
connected PTSD.  

The Board notes that the March 2010 VA mental health 
outpatient treatment note is the last record of mental health 
treatment on file.  In this regard, the Board notes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered to be 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Pursuant to VCAA, VA must obtain outstanding VA 
and private records.  See 38 U.S.C.A. § 5103A (b-c); 38 
C.F.R. § 3.159(c).  

As these records and other treatment records may supply 
information that supports the Veteran's claim for increase, 
an attempt to obtain these records should be undertaken.  

Accordingly, this remaining matter is REMANDED to the RO for 
the following action:

1.  The RO should take appropriate steps 
to contact the Veteran and to ask him to 
provide the names and addresses, as well 
as the dates of treatment, of all health 
care providers who have treated him for 
the service-connected PTSD, since 
September 2007.  

After securing any appropriate consent 
from the Veteran, VA must obtain any such 
treatment records that have not 
previously been associated with the 
Veteran's VA claims folder.  

If VA is unsuccessful in obtaining any 
medical records identified by the 
Veteran, it must inform him of this and 
request him to provide copies.  

2.  The RO should schedule the Veteran 
for a VA psychiatric examination to 
ascertain the current severity of his 
service-connected PTSD.  The reviewer is 
asked to provide detailed findings in 
terms of the general criteria for mental 
disorders.  

The examiner must review the additional 
medical records and assign a GAF, if 
possible, and explain what the assigned 
score represents.  

The entire claims file must be made 
available to the examiner, and the 
examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  Any 
indicated tests should be accomplished 
and all clinical findings should be 
reported in detail.  

3.  The RO should notify the Veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2009).  

In the event that the Veteran does not 
report for the aforementioned 
examinations, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.  

To help avoid a future remand, the RO 
must ensure that all requested action 
have been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.  Following completion of indicated 
development, the RO should readjudicate 
the issue remaining on appeal in light of 
all the evidence of record.  If any 
benefit sought on appeal remains denied, 
the RO should furnish a fully responsive 
Supplemental Statement of the Case to the 
Veteran and his accredited representative 
and afford them a reasonable opportunity 
for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


